8I3


              OFFICE       OF THE ATTORNEY GENERAL          OF TEXAS
                                     AUSTIN
OROVER SCLLLRS
ATrOINcY 0rNrrrl.




Hoa. Ror ~reathsl,  Oh8iXaan
Livertook Sanit8w Oorrl88lon of Tex88
8WE 'II.T. Ny(lonor Bulldin
Tort Korth 8, Tex80


                                       Oplalon Ho. O-718t
                                                                                /l




                n8   hr8     me81r8d
qUOt8   a8    iOiiOW8l

                                                            Livrmtook     Sanitary
                                                           85d           8l’8t0 b8l’8Odt
                                                                eat that th8y b8

                                                                 8E OOt+8t8d,   th8
                                                                0 print ill bOOkl8t
                                                                    wQtOr8, th8 Of-
                                                                         railroad ooapenl88,

                                           Vi886   that   the        first          reprlntlag       of
                                                                         Will       008t  thi8
                                                                     .      pi8     am praotl-
                                                                    Ot     OOUl’88,        MO88Mry
                                                                8    bran         nrleed      through-

                The spprOpd8tiOn sad8 t0 thir ?8paI%i8Et for ri5tl5g
         18   not dqUat8 t0 d8fl%y this lxpeMe and We would P lke t0
         know if it Will b8 ~lmi88ible t0 Pat ?eT th8 printing8i
         these booklets 0on the thergenay ApprOprlrtlon ot t10,000.00
         m84e to thla f?eparBent through f3X8e Bill 879, Chapt8r 319,
         08neral 8nd Speold Law8 Of l'ex88* Aat 0r the 49th Logl8la-
         ture, F*gular seselon, 1945.*
- e.
 ..a

              t




       Eon.       Roy   Lwenthal,   Pqge   4
 ‘1,
                       *’
                            815


        I
Bon.RgLoventbu,Pagm~